Citation Nr: 0920087	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-27 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a determination that the character of the appellant's 
discharge is a bar to the receipt of VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant served on active duty from February 1975 to 
October 1976.  He was discharged under other than honorable 
conditions.

In an administrative decision dated March 1982, the Regional 
Office (RO) determined that the appellant had evidenced 
willful and persistent misconduct in service, and that his 
discharge was under dishonorable conditions.  Accordingly, 
the RO found that it was a bar to VA benefits.  He was 
advised of this determination in a letter dated later that 
month.

In January 2007, the appellant submitted a claim for service 
connection for a psychiatric disability.  He also submitted a 
claim for service connection for diabetes, hypertension, 
congestive heart failure, a heart murmur, degenerative 
arthritis of the knees and a low back disability in February 
2007.  By letters dated February and March 2007, the RO 
informed the appellant his claims for VA benefits remained 
denied based on his dishonorable service.  The February 2007 
notice informed him that his claim was originally denied in 
March 1982, and that since he had not appealed the 
determination, it had become final.  

The Board notes that the RO listed the issue as entitlement 
to service-connected compensation benefits.  However, the 
Board believes that the matter is properly characterized as 
set forth on the cover page of this decision.  The Board must 
address the issue of whether new and material evidence has 
been received because it determines the Board's jurisdiction 
to reach the underlying claim and to adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The appellant has filed various claims for VA benefits over 
the years, and they have been denied based on the fact that 
the character of his discharge is a bar to VA benefits.  
During the hearing before the undersigned, he asserted that 
he had a psychiatric disability in service, but was not aware 
of it.  He argues that his psychiatric disability led to the 
behaviors that resulted in his court-martial and to his 
discharge from service.  

Remand of this case is necessary to comply with the notice 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2008).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen a claim and of what 
evidence and information is necessary to establish 
entitlement to the underlying claim of the benefits sought by 
the claimant.  The Court further stated that the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  

The Board notes that the appellant has not been furnished a 
letter complying with the VCAA, to include informing him of 
the evidence necessary to reopen a claim.  As noted above, 
the RO determined in March 1982 that the character of the 
appellant's discharge was a bar to the receipt of VA 
benefits.  In light of his allegation that he had a 
psychiatric disability in service that resulted in his 
willful and persistent misconduct, the appellant must be 
given notice as to the evidence he needs to submit to support 
that allegation.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for action as follows:

1.  The RO/AMC must review the 
appellant's claims file, and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002) are fully complied with 
and satisfied with respect to whether new 
and material evidence has been submitted 
sufficient to reopen the previously 
denied determination that his discharge 
is a bar to VA benefits..  The notice 
should also address what evidence would 
be necessary to substantiate that element 
or elements required to establish that 
the character of his discharge was not a 
bar to VA benefits, to include his 
allegation that his psychiatric 
disability affected his conduct.  See 
Kent, supra.    

2.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the appellant's claim 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




